PER CURIAM.
William Simpson Edwards appeals from the district court’s1 28 U.S.C. § 1915A dismissal of his civil rights complaint. Following careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (standard of review), we conclude that dismissal was appropriate for the reasons discussed in the district court’s order. Accordingly, we affirm the judgment. See 8th Cir. R. 47B.

. The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa.